Exhibit 10.3

EXECUTION COPY

Deutsche Bank [g110971kqi001.gif]

Deutsche Bank AG, London Branch

Winchesterhouse

1 Great Winchester St,

London EC2N 2DB

Telephone:  44 20 7545 8000

c/o Deutsche Bank AG, New York

60 Wall Street

New York, NY 10005

Telephone: 212-250-2500

Internal Reference: 165917

DATE:

March 12, 2007

 

 

TO:

Asbury Automotive Group

 

622 Third Avenue, 37th Floor

 

New York, NY 10017

ATTENTION:

Chief Financial Officer

TELEPHONE:

212-885-2500

FACSIMILE:

212-297-2645

 

 

FROM:

Deutsche Bank AG London

TELEPHONE:

+ 44 20 7545 8193

FACSIMILE:

+ 44 11 3336 2009

 

 

SUBJECT:

Convertible Bond Hedge Transaction

 

 

REFERENCE NUMBER(S):

165917

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Deutsche Bank AG acting
through its London Branch (“Dealer”) and Asbury Automotive Group, Inc.
(“Counterparty”).  This communication constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below.


1.     THIS CONFIRMATION IS SUBJECT TO, AND INCORPORATES, THE DEFINITIONS AND
PROVISIONS OF THE 2000 ISDA DEFINITIONS (INCLUDING THE ANNEX THERETO) (THE “2000
DEFINITIONS”) AND THE DEFINITIONS AND PROVISIONS OF THE 2002 ISDA EQUITY
DERIVATIVES DEFINITIONS (THE “EQUITY DEFINITIONS”, AND TOGETHER WITH THE 2000
DEFINITIONS, THE “DEFINITIONS”), IN EACH CASE AS PUBLISHED BY THE INTERNATIONAL
SWAPS AND DERIVATIVES ASSOCIATION, INC. (“ISDA”).  IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE 2000 DEFINITIONS AND THE EQUITY DEFINITIONS, THE

Chairman of the Supervisory Board: Clemens Börsig

 

Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

Board of Managing Directors: Hermann-Josef Lamberti, Josef Ackermann, Tessen von
Heydebreck, Anthony DiIorio, Hugo Banziger

 


--------------------------------------------------------------------------------



EQUITY DEFINITIONS WILL GOVERN.  CERTAIN DEFINED TERMS USED HEREIN HAVE THE
MEANINGS ASSIGNED TO THEM IN THE INDENTURE TO BE DATED AS OF MARCH 16, 2007
BETWEEN COUNTERPARTY AND  THE BANK OF NEW YORK, AS TRUSTEE (THE “INDENTURE”)
RELATING TO THE USD100,000,000 PRINCIPAL AMOUNT OF 3.00% CONVERTIBLE NOTES DUE
2012 (THE “CONVERTIBLE NOTES”).  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE
TERMS DEFINED IN THE INDENTURE AND THIS CONFIRMATION, THIS CONFIRMATION SHALL
GOVERN.  FOR THE AVOIDANCE OF DOUBT, REFERENCES HEREIN TO SECTIONS OF THE
INDENTURE ARE BASED ON THE DRAFT OF THE INDENTURE MOST RECENTLY REVIEWED BY THE
PARTIES AT THE TIME OF EXECUTION OF THIS CONFIRMATION.  IF ANY RELEVANT SECTIONS
OF THE INDENTURE ARE CHANGED, ADDED OR RENUMBERED PRIOR TO EXECUTION OF THE
INDENTURE, THE PARTIES WILL AMEND THIS CONFIRMATION IN GOOD FAITH TO PRESERVE
THE ECONOMIC INTENT OF THE PARTIES, AS EVIDENCED BY SUCH DRAFT OF THE
INDENTURE.  THE TRANSACTION IS SUBJECT TO EARLY UNWIND IF THE CLOSING OF THE
CONVERTIBLE NOTES IS NOT CONSUMMATED FOR ANY REASON, AS SET FORTH BELOW IN
SECTION 8(K).

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 1992 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) the election of Loss and Second Method in respect of Payments on
Early Termination and US Dollars (“USD”) as the Termination Currency, and (ii)
the replacement of the word “third” in the last line of Section 5(a)(i) of the
Agreement with the word “first”, and (iii) the election that the “Cross Default”
provisions of Section 5(a)(vi) of the Agreement shall apply to Counterparty with
a “Threshold Amount” of USD15 million).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

The Transaction hereunder shall be the sole Transaction under the Agreement.  If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER DEALER UNDER THE U.S. SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  DEUTSCHE BANK AG, NEW YORK BRANCH HAS ACTED
SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION, BY WAY
OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE PERFORMANCE
OF EITHER PARTY UNDER THE TRANSACTION.  DEUTSCHE BANK AG, LONDON BRANCH IS NOT A
MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION (SIPC).


2.     THE TRANSACTION CONSTITUTES A SHARE OPTION TRANSACTION FOR PURPOSES OF
THE EQUITY DEFINITIONS.  THE TERMS OF THE PARTICULAR TRANSACTION TO WHICH THIS
CONFIRMATION RELATES ARE AS FOLLOWS:

General Terms:

 

 

 

Trade Date:

March 12, 2007

 

 

Effective Date:

March 16, 2007

 

 

Option Style:

Modified American, as described under “Procedures for Exercise” below.

 

2


--------------------------------------------------------------------------------


 

Option Type:

Call

 

 

Seller:

Dealer

 

 

Buyer:

Counterparty

 

 

Shares:

The Common Stock of Counterparty, par value USD0.01 per share (Ticker Symbol:
“ABG”).

 

 

Number of Options:

The number of Convertible Notes in denominations of USD1,000 principal amount
issued by Counterparty on the closing date for the initial issuance of the
Convertible Notes; provided that the Number of Options shall be automatically
increased as of the date of exercise by the representative of the Initial
Purchasers (as defined in the Purchase Agreement) of their option pursuant to
Section 2 of the Purchase Agreement dated as of March 12, 2007 between
Counterparty and Dealer, as representative of the Initial Purchasers party
thereto (the “Purchase Agreement”), by the number of Convertible Notes in
denominations of USD1,000 principal amount issued pursuant to such exercise
(such Convertible Notes, the “Additional Convertible Notes”).  For the avoidance
of doubt, the Number of Options outstanding shall be reduced by each exercise of
Options hereunder.

 

 

Option Entitlement:

As of any date, a number of Shares per Option equal to the Conversion Rate (as
defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to Sections 13.01(e) or 13.04(f) of the Indenture).

 

 

Strike Price:

As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD1,000 divided by the Option Entitlement.

 

 

Number of Shares:

The product of the Number of Options, the Option Entitlement and the Applicable
Percentage.

 

 

Applicable Percentage:

60%

 

 

Premium:

USD10,074,000 (Premium per Option USD100.74); provided that if the Number of
Options is increased pursuant to the proviso to the definition of “Number of
Options” above, an additional Premium equal to the product of the number of
Options by which the Number of Options is so increased and the Premium per
Option shall be paid on the Additional Premium Payment Date.

 

 

Premium Payment Date:

The Effective Date

 

 

Additional Premium Payment Date:

The closing date for the purchase and sale of the Additional Convertible Notes.

 

 

Exchange:

New York Stock Exchange

 

 

Related Exchange:

All Exchanges

 

 

Procedures for Exercise:

 

 

 

Exercise Date:

Each Conversion Date.

 

 

Conversion Date:

Each “Conversion Date”, as defined in the Indenture occurring during the
Exercise Period for Convertible

 

3


--------------------------------------------------------------------------------


 

Notes (such Convertible Notes, the “Relevant Convertible Notes” for such
Conversion Date).

 

 

Exercise Period:

The period from and excluding the Trade Date to and including the Expiration
Date.

 

 

Expiration Date:

The earlier of (i) the last day on which any Convertible Notes remain
outstanding and (ii) the third Scheduled Trading Day immediately preceding
September 15, 2012 (the “Maturity Date”)

 

 

Scheduled Trading Day:

As defined in the Indenture.

 

 

VWAP Trading Day:

As defined in the Indenture.

 

 

Required Exercise on

 

Conversion Dates:

On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Notes for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised, subject to “Notice of
Exercise” below.

 

 

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder unless Counterparty notifies Dealer in writing prior to 5:00
P.M., New York City time, on the Scheduled Trading Day prior to the first
Exchange Business Day of the “Observation Period”, as defined in the Indenture,
relating to the Relevant Convertible Notes converted on the relevant Conversion
Date on which such Exercise Date occurs (the “Notice Deadline”) of (i) the
number of Options being exercised on such Exercise Date, (ii) the scheduled
settlement date under the Indenture for the Relevant Convertible Notes converted
on the relevant Conversion Date and (iii) the first Scheduled Trading Day of the
relevant Observation Period.  Notwithstanding the foregoing, (x) in respect of
Options with an Exercise Date occurring during the period from and including the
35th Scheduled Trading Day prior to the Maturity Date to and including the
Expiration Date (the “Final Conversion Period”), the Notice Deadline shall be
12:00 noon, New York City time on the Scheduled Trading Day immediately
following the Expiration Date and the content of such notice shall be as set
forth in clauses (i) and (ii) above as they relate to all Exercise Dates
occurring during the Final Conversion Period and (y) such notice (and the
related automatic exercise of Options) shall be effective if given after the
Notice Deadline but prior to 5:00 P.M., New York City time, on the fifth
Scheduled Trading Day of such Observation Period, in which event the Calculation
Agent shall have the right to adjust the Delivery Obligation (as defined below)
as appropriate to reflect the additional costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer or any of
its affiliates in connection with hedging activities (including the unwinding of
any hedge position) as a result of Dealer not

 

4


--------------------------------------------------------------------------------


 

having received such notice prior to the Notice Deadline.  For the avoidance of
doubt, if Counterparty fails to give such notice when due in respect of any
exercise of Options hereunder, Dealer’s obligations to make any payment or
delivery in respect of such exercise shall be permanently extinguished, and late
notice shall not cure such failure.

 

 

Dealer’s Telephone Number

 

and Telex and/or Facsimile Number

 

and Contact Details for purpose of

 

Giving Notice:

To:

Deutsche Bank AG, London Branch

 

 

c/o Deutsche Bank AG, New York

 

 

60 Wall Street

 

 

New York, New York 10005

 

 

 

 

Attn:

Documentation Department

 

 

 



Telephone:

+ 44 20 7545 8193

 

Facsimile:

+ 44 11 3336 2009

 

 

 

Settlement Terms:

 

 

 

Settlement Date:

For any Exercise Date, the settlement date for the Shares to be delivered in
respect of the Relevant Convertible Notes for the relevant Conversion Date under
the terms of the Indenture.

 

 

Delivery Obligation:

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date, Dealer will deliver to Counterparty, on the related Settlement
Date, a number of Shares equal to the product of the Applicable Percentage and
the aggregate number of Shares, if any (and cash in lieu of fractional Shares,
if any) that Counterparty is obligated to deliver to the holder(s) of the
Relevant Convertible Notes for the corresponding Conversion Date pursuant to
Section 13.02 of the Indenture (such Shares, the “Convertible Obligation”);
provided that such obligation shall be determined excluding any Shares (and cash
in lieu of fractional Shares) that Counterparty is obligated to deliver to
holder(s) of the Relevant Convertible Notes as a direct or indirect result of
any adjustments to the Conversion Rate pursuant to Sections 13.01(e) or 13.04(f)
of the Indenture and any interest payment that the Counterparty is obligated to
deliver to holder(s) of the Relevant Convertible Note. For the avoidance of
doubt, in respect of any Exercise Date, if the “Daily Conversion Value”, as
defined in the Indenture, for each VWAP Trading Day during the relevant
Observation Period is less than or equal to USD33.33 in the case of the first 20
VWAP Trading Days and USD33.34 in the case of the last 10 VWAP Trading Days, as
the case may be, for each VWAP Trading Day in the Observation Period, Dealer
will have no delivery obligation hereunder in respect of such Exercise Date.

 

5


--------------------------------------------------------------------------------


 

Notice of Delivery Obligation:

No later than the Exchange Business Day immediately following the last day of
the Observation Period, Counterparty shall give Dealer notice of the final
number of Shares and/or the amount of cash comprising the Convertible
Obligation; provided that, with respect to any Exercise Date occurring during
the Final Conversion Period, Counterparty may provide Dealer with a single
notice of the aggregate number of Shares and/or the amount of cash comprising
the Convertible Obligations for all such Exercise Dates (it being understood,
for the avoidance of doubt, that the requirement of Counterparty to deliver such
notice shall not limit Counterparty’s obligations with respect to Notice of
Exercise, as set forth above, in any way).

 

 

Other Applicable Provisions:

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Counterparty is the
issuer of the Shares.

 

 

Restricted Certificated Shares:

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares in certificated form representing the Number
of Shares to be Delivered to Counterparty in lieu of delivery through the
Clearance System.

 

 

Adjustments:

 

 

 

Method of Adjustment:

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 13.04(a), (b), (c), (d) and (e) of
the Indenture, the Calculation Agent shall make the corresponding adjustment in
respect of any one or more of the Number of Options, the Option Entitlement and
any other variable relevant to the exercise, settlement or payment of the
Transaction, to the extent an analogous adjustment is made under the Indenture.
Promptly following the occurrence of any Adjustment Event, as defined in the
Indenture, Counterparty shall notify the Calculation Agent of such Adjustment
Event; and once the adjustments to be made to the terms of the Indenture and the
Convertible Notes in respect of such Adjustment Event have been determined,
Counterparty shall promptly notify the Calculation Agent in writing of the
details of such adjustments. The Calculation Agent shall, promptly after
receiving such notice, make any corresponding adjustments to the terms of the
Transaction and notify Dealer and Counterparty thereof. In addition, at least 10
Scheduled Trading Days prior to the ex-dividend date for any cash dividend or
distribution that would constitute the occurrence of an Adjustment Event set
forth in Section 13.04(d)

 

6


--------------------------------------------------------------------------------


 

of the Indenture and not earlier than the public announcement by Counterparty of
such dividend or distribution, Counterparty shall notify the Calculation Agent
of such Adjustment Event and the ex-dividend date for such cash dividend or
distribution.

 

 

Extraordinary Events:

 

 

 

Merger Events:

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 13.10 of the
Indenture.

 

 

Consequences of Merger Events:

Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make the corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, the Number of Options, the Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction, to
the extent an analogous adjustment is made under the Indenture in respect of
such Merger Event; provided that such adjustment shall be made without regard to
any adjustment to the Conversion Rate for the issuance of additional shares as
set forth in Section 13.04(f) of the Indenture.

 

 

Notice of Merger Consideration:

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event prior to the Merger Date) notify the
Calculation Agent of the weighted average of the types and amounts of
consideration to be received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for such
Shares in any Merger Event who affirmatively make such an election.

 

 

Nationalization, Insolvency

 

or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, the NASDAQ Global
Select Market or the NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange. For the avoidance of doubt, the occurrence of any
event that is a Merger Event and would also constitute a Delisting shall first
have the consequences specified for the relevant

 

7


--------------------------------------------------------------------------------


 

Merger Event and following that have the consequences specified for the relevant
Delisting.

 

 

Additional Disruption Events:

 

 

 

(a)

Change in Law:

Applicable

 

 

 

(b)

Failure to Deliver:

Applicable

 

 

 

(c)

Insolvency Filing:

Applicable

 

 

 

(d)

Hedging Disruption:

Applicable

 

 

 

(e)

Increased Cost of Hedging:

Applicable

 

 

 

Hedging Party:

For all applicable Additional Disruption Events, Dealer

 

 

Determining Party:

For all applicable Additional Disruption Events, Dealer

 

 

Non-Reliance:

Applicable

 

 

Agreements and Acknowledgments

 

Regarding Hedging Activities:

Applicable

 

 

Additional Acknowledgments:

Applicable

 

 

3.

Calculation Agent:

Dealer. The Calculation Agent shall, upon request by either party, provide a
written explanation of any calculation made by it including, where applicable, a
description of the methodology and data applied.

 

 

 

4.

Account Details:

 

 

 

 

 

Dealer Payment Instructions:

 

 

 

Bank of New York

ABA 021-000-018

Deutsche Bank AG, New York

GLA 111-569

A/C DBO

 

 

 

 

Counterparty Payment Instructions:

 

 

 

 

To be provided by Counterparty.

 

 

 

5.

Offices:

 

 

 

 

 

The Office of Dealer for the Transaction is:

 

 

 

 

Winchesterhouse, 1 Great Winchester Street, London EC2N 2DB

 

 

 

 

The Office of Counterparty for the Transaction is:

 

 

 

 

622 Third Avenue, 37th Floor, New York, New York 10017

 

 

 

6.

Notices: For purposes of this Confirmation:

 

 

 

(a)

 

Address for notices or communications to Counterparty:

 

 

 

 

 

 

To:

Asbury Automotive Group

 

 

 

622 Third Avenue, 37th Floor

 

 

 

New York, NY 10017

 

 

Attn:

Chief Financial Officer

 

 

Telephone:

212-885-2500

 

 

Facsimile:

212-297-2645

 

8


--------------------------------------------------------------------------------


 

 

With a copy to:

 

 

 

 

 

 

Attn:

General Counsel



 

Facsimile:

212-297-2653

 

 

 

 

(b)

 

Address for notices or communications to Dealer:

 

 

 

 

 

 

To:

Deutsche Bank AG, London Branch

 

 

 

c/o Deutsche Bank AG, New York

 

 

 

60 Wall Street

 

 

 

New York, New York 10005

 

 

 

 

 

 

Attn:

Documentation Department

 

 

Telephone:

+ 44 20 7545 8193

 

 

Facsimile:

+ 44 11 3336 2009

 


7.     REPRESENTATIONS, WARRANTIES AND AGREEMENTS:

(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, Dealer as follows:

(i)            On the Trade Date, (A) none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares and (B) all reports and other documents filed by Counterparty with
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), when considered as a whole (with the
more recent such reports and documents deemed to supercede inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.

(ii)           (A) On the Trade Date, the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares, are not, and shall
not be, subject to a “restricted period,” as such term is defined in Regulation
M under the Exchange Act (“Regulation M”) as a result of activity by
Counterparty or its affiliates or as a result of activity known to Counterparty
and (B) Counterparty shall not engage in any “distribution,” as such term is
defined in Regulation M, other than a distribution meeting the requirements of
the exceptions set forth in sections 101(b)(10) and 102(b)(7) of Regulation M,
until the second Exchange Business Day immediately following the Trade Date.

(iii)          On the Trade Date, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Goldman, Sachs & Co.

(iv)          Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties with respect to the
treatment of the Transaction under FASB Statements 128, 133 (as amended), 149 or
150, EITF Issue Nos. 00-19, 01-06 or 03-06 (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(v)           Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.

(vi)          Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.

(vii)         Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or

9


--------------------------------------------------------------------------------


depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or otherwise in violation of the
Exchange Act.

(viii)        Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

(ix)           On each of the Trade Date, and the Premium Payment Date and the
Additional Premium Payment Date, if any, Counterparty is not “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase the Shares hereunder in compliance with the laws of the
jurisdiction of Counterparty’s incorporation.

(x)            The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 1 of the Purchase Agreement are true and
correct and are hereby deemed to be repeated to Dealer as if set forth herein.

(b)           Each of Dealer and Counterparty agrees and represents that it is
an “eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

(c)           Each of Dealer and Counterparty acknowledges that the offer and
sale of the Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof.  Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account, (iv) the assignment, transfer or other disposition of the Transaction
has not been and will not be registered under the Securities Act and is
restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

(d)           Each of Dealer and Counterparty agrees and acknowledges (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “settlement payment,” as such term is defined in Section
741(8) of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is
defined in Section 101(53B) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder is a “transfer,” as such term is defined in
Section 101(54) of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code.

(e)           Each party acknowledges and agrees to be bound by the Conduct
Rules of the National Association of Securities Dealers, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

(f)            Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Trade Date and reasonably acceptable to Dealer in form and substance,
with respect to the matters set forth in Section 3(a) of the Agreement.

8.  Other Provisions:

(a)           Right to Extend.  Dealer may postpone any Exercise Date or any
other date of valuation or delivery by Dealer, with respect to some or all of
the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer determines, in
its reasonable discretion, that such extension is reasonably necessary or
appropriate to preserve Dealer’s hedging or hedge

10


--------------------------------------------------------------------------------


unwind activity hereunder in light of existing liquidity conditions in the cash
market or the stock borrow market or to enable Dealer to effect purchases of
Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Dealer were Counterparty or an affiliated
purchaser of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer.

(b)           Additional Termination Events.  The occurrence of (i) an event of
default with respect to Counterparty under the terms of the Convertible Notes as
set forth in Section 6.01 of the Indenture, or (ii) an Amendment Event shall be
an Additional Termination Event with respect to which the Transaction is the
sole Affected Transaction and Counterparty is the sole Affected Party, and
Dealer shall be the party entitled to designate an Early Termination Amount
pursuant to Section 6(b) of the Agreement and to determine the Early Termination
Amount pursuant to Section 6(e)(ii)(1) of the Agreement.

“Amendment Event” means that Counterparty amends, modifies, supplements or
receives a waiver in respect of any term of the Indenture or the Convertible
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes to amend, in each case without the prior consent of Dealer,
such consent not to be unreasonably withheld.

(c)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If, subject to Section 8(i) below, Dealer shall
owe Counterparty any amount pursuant to Section 12.2 of the Equity Definitions
and “Consequences of Merger Events” above, or Sections 12.3, 12.6, 12.7 or 12.9
of the Equity Definitions (except in the event of an Extraordinary Event, in
each case, in which the consideration or proceeds to be paid to holders of
Shares consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the event of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, that resulted from an event or events within Counterparty’s control) (a
“Payment Obligation”), Counterparty shall have the right, in its sole
discretion, to require Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, between the hours of 9:00 A.M. and 4:00 P.M., New York City time, on the
Merger Date, Announcement Date or Early Termination Date, as applicable (“Notice
of Share Termination”).  Upon such Notice of Share Termination, the following
provisions shall apply on the Scheduled Trading Day immediately following the
Merger Date, Announcement Date or Early Termination Date, as applicable:

Share Termination Alternative:

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation. 

 

 

Share Termination Delivery

 

Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

 

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer and Counterparty at the time of notification of the Payment
Obligation.

 

11


--------------------------------------------------------------------------------


 

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of an Insolvency, Nationalization or Merger Event, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event. If such Insolvency, Nationalization
or Merger Event involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

 

 

Failure to Deliver:

Applicable

 

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units”; and
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that Counterparty is the
issuer of any Share Termination Delivery Units (or any part thereof).  

 

(d)           Disposition of Hedge Shares.  Counterparty hereby agrees that if,
in the good faith reasonable judgment of Dealer, the Shares (the “Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the U.S. public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election: (i)
in order to allow Dealer to sell the Hedge Shares in a registered offering, make
available to Dealer an effective registration statement under the Securities Act
to cover the resale of such Hedge Shares and (A) enter into an agreement, in
form and substance satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Dealer, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Dealer, in its reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this Section
8(d) shall apply at the election of Counterparty; (ii) in order to allow Dealer
to sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
satisfactory to Dealer, including customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Dealer, due
diligence rights (for Dealer or any designated buyer of the Hedge Shares from
Dealer), opinions and certificates and such other documentation as is customary
for private placements agreements, all reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the VWAP Price on such Exchange Business Days, and in the amounts,
requested by Dealer.  “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page ABG.N <equity> AQR (or any successor thereto) in respect
of the period from 9:30 A.M. to 4:00 P.M., New York City time, on such Exchange
Business Day (or if such volume-weighted average price is unavailable or
manifestly incorrect, the market value of one Share on such Exchange Business
Day, as determined by the Calculation Agent using a volume-weighted method).

(e)           Repurchase Notices.  Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares, promptly give Dealer a written
notice of such repurchase (a “Repurchase Notice”) on such day if, following such
repurchase, the Notice Percentage as determined on such day is (i) greater than

12


--------------------------------------------------------------------------------


6.0% and (ii) greater by 0.5% than the Notice Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Notice Percentage as of the date hereof). 
The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day.  In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 8(e) then Counterparty agrees to indemnify
and hold harmless Dealer and its directors, officers, employees, agents and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities (or actions
in respect thereof), joint or several, to which such Indemnified Party may
become subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure.  If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability.  In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty.  This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

(f)            Transfer and Assignment.  Neither party may transfer or assign
its rights and obligations hereunder and under the Agreement, in whole or in
part, without the consent of non-transferring party; provided, that Dealer may
transfer or assign without any consent of Counterparty its rights and
obligations hereunder, in whole or in part, to (x) any of its affiliates, so
long as the obligations of such affiliate hereunder are guaranteed by Deutsche
Bank AG acting through its London Branch or (y) any third party with a rating
(or whose guarantor has a rating) for its long term, unsecured and
unsubordinated indebtedness of A or better by Standard & Poor’s Ratings Services
or its successor (“S&P”), or A2 or better by Moody’s Investors Service
(“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least an
equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and Dealer; provided further that at any time at which the Equity
Percentage exceeds 9.0%, if Dealer, in its discretion, is unable to effect a
transfer or assignment to a third party in accordance with the provisions set
forth above after its commercially reasonable efforts on pricing terms
reasonably acceptable to Dealer such that the Equity Percentage is reduced to
8.5% or less, Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that the Equity Percentage following such partial termination
will be equal to or less than 8.5%.  In the event that Dealer so designates an
Early Termination Date with respect to a portion of the Transaction, a payment
or delivery shall be made pursuant to Section 6 of the Agreement and Section
8(c) of this Confirmation as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Terminated
Portion of the Transaction, (ii) Counterparty shall be the sole Affected Party
with respect to such partial termination and (iii) such portion of the
Transaction shall be the only Terminated Transaction.  The “Equity Percentage”
as of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the  number of Shares “beneficially owned” (within the meaning of
Section 13 of the Exchange Act) on such day by Dealer, any of its affiliates
subject to aggregation with Dealer for the purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act and all persons who may
form a “group” (within the meaning of Rule 13d-5(b)(1) under the Exchange Act)
with Dealer with respect to “beneficial ownership” of any Shares, including, in
each case, without limitation, any Shares so owned as a hedge of the Transaction
or a related transaction and Shares the “beneficial ownership” of which Dealer
or Hedging Party has the right to acquire pursuant to a transaction related to
the Transaction, and (B) the denominator of which is the number of Shares
outstanding on such day.  Counterparty may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, to any party
with the consent of Dealer, such consent not to be unreasonably withheld.

(g)           Staggered Settlement. If the Staggered Settlement Equity
Percentage as of any Exchange Business Day during any Observation Period is
greater than 4.5%, Dealer may, by notice to Counterparty prior to the related
Settlement Date (the “Nominal Settlement Date”), elect to deliver the Shares on
two or more dates (each, a “Staggered Settlement Date”) or at two or more times
on the Nominal Settlement Date as

13


--------------------------------------------------------------------------------


follows:

(i)            in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of the related Observation
Period) or delivery times and how it will allocate the Shares it is required to
deliver under “Delivery Obligation” (above) among the Staggered Settlement Dates
or delivery times; and

(ii)           the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date.

The “Staggered Settlement Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (i) the
number of Shares “beneficially owned” (within the meaning of Section 13 of the
Exchange Act) on such day by Dealer, any of its affiliates subject to
aggregation with Dealer for the purposes of the “beneficial ownership” test
under Section 13 of the Exchange Act and all persons who may form a “group”
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act) with Dealer with
respect to “beneficial ownership” of any Shares, excluding Shares so owned as a
hedge of the Transaction, plus (ii) the Number of Shares and (B) the denominator
of which is the number of Shares outstanding on such day.

(h)           Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(i)            Netting and Set-off.

(i)            If on any date cash would otherwise be payable or Shares or other
property would otherwise be deliverable hereunder or pursuant to the Agreement
or pursuant to any other agreement between the parties by Counterparty to Dealer
and cash would otherwise be payable or Shares or other property would otherwise
be deliverable hereunder or pursuant to the Agreement or pursuant to any other
agreement between the parties by Dealer to Counterparty and the type of property
required to be paid or delivered by each such party on such date is the same,
then, on such date, each such party’s obligation to make such payment or
delivery will be automatically satisfied and discharged and, if the aggregate
amount that would otherwise have been payable or deliverable by one such party
exceeds the aggregate amount that would otherwise have been payable or
deliverable by the other such party, replaced by an obligation of the party by
whom the larger aggregate amount would have been payable or deliverable to pay
or deliver to the other party the excess of the larger aggregate amount over the
smaller aggregate amount.

(ii)           In addition to and without limiting any rights of set-off that a
party hereto may have as a matter of law, pursuant to contract or otherwise,
upon the occurrence of an Early Termination Date, Dealer shall have the right to
terminate, liquidate and otherwise close out the Transaction and to set off any
obligation or right that Dealer or any affiliate of Dealer may have to or
against Counterparty hereunder or under the Agreement against any right or
obligation Dealer or any of its affiliates may have against or to Counterparty,
including without limitation any right to receive a payment or delivery pursuant
to any provision of the Agreement or hereunder.  In the case of a set-off of any
obligation to release, deliver or pay assets against any right to receive assets
of the same type, such obligation and right shall be set off in kind.  In the
case of a set-off of any obligation to release, deliver or pay assets against
any right to receive assets of any other type, the value of each of such
obligation and such right shall be determined by the Calculation Agent and the
result of such set-off shall be that the net obligor shall pay or deliver to the
other party an amount of cash or assets, at the net obligor’s option, with a
value (determined, in the case of a delivery of assets, by the Calculation
Agent) equal to that of the net obligation.  In determining the value of any
obligation to release or deliver Shares or any right to receive Shares, the
value at any time of such obligation or right shall be determined by reference
to the market value of the Shares at such time, as determined by the Calculation
Agent.  If an obligation or right is unascertained at the time of any such
set-off, the Calculation Agent may in good faith estimate

14


--------------------------------------------------------------------------------


the amount or value of such obligation or right, in which case set-off will be
effected in respect of that estimate, and the relevant party shall account to
the other party at the time such obligation or right is ascertained.

(iii)          Notwithstanding any provision of the Agreement (including without
limitation Section 6(f) thereof) and this Confirmation (including without
limitation this Section 8(i)) or any other agreement between the parties to the
contrary, (A) Counterparty shall not net or set off its obligations under the
Transaction, if any, against its rights against Dealer under any other
transaction or instrument and (B) Dealer may net and set off any rights of
Dealer against Counterparty arising under the Transaction only against
obligations of Dealer to Counterparty arising under any transaction or
instrument if such transaction or instrument does not convey rights to Dealer
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.  Dealer will give notice to Counterparty of any netting or set off
effected under this provision.

(j)            Equity Rights.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy.  For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the Agreement.


(K)                           EARLY UNWIND.  IN THE EVENT THE SALE BY
COUNTERPARTY OF THE CONVERTIBLE NOTES IS NOT CONSUMMATED WITH THE INITIAL
PURCHASERS PURSUANT TO THE PURCHASE AGREEMENT FOR ANY REASON BY THE CLOSE OF
BUSINESS IN NEW YORK ON MARCH 16, 2007 (OR SUCH LATER DATE AS AGREED UPON BY THE
PARTIES, WHICH IN NO EVENT SHALL BE LATER THAN MARCH 23, 2007) (MARCH 16, 2007
OR SUCH LATER DATE BEING THE “EARLY UNWIND DATE”), THE TRANSACTION SHALL
AUTOMATICALLY TERMINATE (THE “EARLY UNWIND”), ON THE EARLY UNWIND DATE AND (I)
THE TRANSACTION AND ALL OF THE RESPECTIVE RIGHTS AND OBLIGATIONS OF DEALER AND
COUNTERPARTY THEREUNDER SHALL BE CANCELLED AND TERMINATED AND (II) COUNTERPARTY
SHALL PAY TO DEALER, OTHER THAN IN CASES INVOLVING A BREACH OF THE PURCHASE
AGREEMENT BY THE INITIAL PURCHASERS, AN AMOUNT IN CASH EQUAL TO THE AGGREGATE
AMOUNT OF COSTS AND EXPENSES RELATING TO THE UNWINDING OF DEALER’S HEDGING
ACTIVITIES IN RESPECT OF THE TRANSACTION (INCLUDING MARKET LOSSES INCURRED IN
RESELLING ANY SHARES PURCHASED BY DEALER OR ITS AFFILIATES IN CONNECTION WITH
SUCH HEDGING ACTIVITIES, UNLESS COUNTERPARTY AGREES TO PURCHASE ANY SUCH SHARES
AT THE COST AT WHICH DEALER PURCHASED SUCH SHARES).  FOLLOWING SUCH TERMINATION,
CANCELLATION AND PAYMENT, EACH PARTY SHALL BE RELEASED AND DISCHARGED BY THE
OTHER PARTY FROM AND AGREES NOT TO MAKE ANY CLAIM AGAINST THE OTHER PARTY WITH
RESPECT TO ANY OBLIGATIONS OR LIABILITIES OF EITHER PARTY ARISING OUT OF AND TO
BE PERFORMED IN CONNECTION WITH THE TRANSACTION EITHER PRIOR TO OR AFTER THE
EARLY UNWIND DATE.  DEALER AND COUNTERPARTY REPRESENT AND ACKNOWLEDGE TO THE
OTHER THAT UPON AN EARLY UNWIND AND FOLLOWING THE PAYMENT REFERRED TO ABOVE, ALL
OBLIGATIONS WITH RESPECT TO THE TRANSACTION SHALL BE DEEMED FULLY AND FINALLY
DISCHARGED.

(l)            Governing Law.  THE AGREEMENT AND THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE
OF LAW DOCTRINE).

(o)           Method of Delivery.  Whenever delivery of funds or other assets is
required hereunder by or to Counterparty, such delivery shall be effected
through Deutsche Bank AG, New York Branch (“DBNY”).  In addition, all notices,
demands and communications of any kind relating to the Transaction between
Deutsche and Counterparty shall be transmitted exclusively through DBNY.

9.  Arbitration.


(A)   ALL PARTIES TO THIS CONFIRMATION ARE GIVING UP THE RIGHT TO SUE EACH OTHER
IN COURT, INCLUDING THE RIGHT TO A TRIAL BY JURY, EXCEPT AS PROVIDED BY THE
RULES OF THE ARBITRATION FORUM IN WHICH A CLAIM IS FILED.


(B)   ARBITRATION AWARDS ARE GENERALLY FINAL AND BINDING; A PARTY’S ABILITY TO
HAVE A COURT REVERSE OR MODIFY AN ARBITRATION AWARD IS VERY LIMITED.

15


--------------------------------------------------------------------------------



(C)   THE ABILITY OF THE PARTIES TO OBTAIN DOCUMENTS, WITNESS STATEMENTS AND
OTHER DISCOVERY IS GENERALLY MORE LIMITED IN ARBITRATION THAN IN COURT
PROCEEDINGS.


(D)   THE ARBITRATORS DO NOT HAVE TO EXPLAIN THE REASON(S) FOR THEIR AWARD.


(E)   THE PANEL OF ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, UNLESS COUNTERPARTY IS
A MEMBER OF THE ORGANIZATION SPONSORING THE ARBITRATION FACILITY, IN WHICH CASE
ALL ARBITRATORS MAY BE AFFILIATED WITH THE SECURITIES INDUSTRY.


(F)    THE RULES OF SOME ARBITRATION FORUMS MAY IMPOSE TIME LIMITS FOR BRINGING
A CLAIM IN ARBITRATION.  IN SOME CASES, A CLAIM THAT IS INELIGIBLE FOR
ARBITRATION MAY BE BROUGHT IN COURT.


(G)   THE RULES OF THE ARBITRATION FORUM IN WHICH THE CLAIM IS FILED, AND ANY
AMENDMENTS THERETO, SHALL BE INCORPORATED INTO THIS CONFIRMATION.


(H)   COUNTERPARTY AGREES THAT ANY AND ALL CONTROVERSIES THAT MAY ARISE BETWEEN
COUNTERPARTY AND DEALER, INCLUDING, BUT NOT LIMITED TO, THOSE ARISING OUT OF OR
RELATING TO THE AGREEMENT OR THE TRANSACTION HEREUNDER, SHALL BE DETERMINED BY
ARBITRATION CONDUCTED BEFORE THE NEW YORK STOCK EXCHANGE, INC. (“NYSE”) OR NASD
DISPUTE RESOLUTION (“NASD-DR”), OR, IF THE NYSE AND NASD-DR DECLINE TO HEAR THE
MATTER, BEFORE THE AMERICAN ARBITRATION ASSOCIATION, IN ACCORDANCE WITH THEIR
ARBITRATION RULES THEN IN FORCE.  THE AWARD OF THE ARBITRATOR SHALL BE FINAL,
AND JUDGMENT UPON THE AWARD RENDERED MAY BE ENTERED IN ANY COURT, STATE OR
FEDERAL, HAVING JURISDICTION.


(I)    NO PERSON SHALL BRING A PUTATIVE OR CERTIFIED CLASS ACTION TO
ARBITRATION, NOR SEEK TO ENFORCE ANY PRE-DISPUTE ARBITRATION AGREEMENT AGAINST
ANY PERSON WHO HAS INITIATED IN COURT A PUTATIVE CLASS ACTION OR WHO IS A MEMBER
OF A PUTATIVE CLASS WHO HAS NOT OPTED OUT OF THE CLASS WITH RESPECT TO ANY
CLAIMS ENCOMPASSED BY THE PUTATIVE CLASS ACTION UNTIL: (I) THE CLASS
CERTIFICATION IS DENIED; (II) THE CLASS IS DECERTIFIED; OR (III) COUNTERPARTY IS
EXCLUDED FROM THE CLASS BY THE COURT.


(J)    SUCH FORBEARANCE TO ENFORCE AN AGREEMENT TO ARBITRATE SHALL NOT
CONSTITUTE A WAIVER OF ANY RIGHTS UNDER THIS CONFIRMATION EXCEPT TO THE EXTENT
STATED HEREIN.

16


--------------------------------------------------------------------------------


Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Jonathan Miller, Facsimile No. (732) 578-2650.

Yours faithfully,

 

 

 

 

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

 

/s/ Lee Frankenfield, Managing Director

 

Authorized Signatory

 

 

 

 

 

/s/ Andrea Leung, Managing Director

 

Authorized Signatory

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK

 

acting solely as Agent in connection with this Transaction

 

 

 

/s/ Andrew Yaeger, Director

 

Authorized Signatory

 

 

 

/s/ Lee Frankenfield, Managing Director

 

Authorized Signatory

 

 

 

 

Agreed and Accepted By:

 

 

 

ASBURY AUTOMOTIVE GROUP, INC.

 

 

 

 

 

By:

/s/ J. Gordon Smith

 

 

 

Name: J. Gordon Smith

 

 

Title:   Chief Financial Officer

 

 

17


--------------------------------------------------------------------------------